Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krogh (4,508,344) in view of Olson (2,487,363) and Kouba (3,117,791). Regarding claim 1, Krogh discloses a spinner apparatus that is obviously capable of marking the location of a golf ball, the spinner apparatus comprises a base (8, 11) having a plurality of cutouts (7) and a rotating . 
Regarding the limitation for the plurality of spikes, note Figure 3 and column 4, lines 7- 14 of Krogh teaching a plurality of rubber foot pads (10) for supporting the spinner apparatus. However, the rubber foot pads do not comprise spikes as recited. Olson reveals that it is known in the art of game spinners to provide the base of the spinner with pointed feet (16). Note Figure
2. The pointed feet define spikes that are obviously capable of penetrating a ground surface. It would have been obvious to one of ordinary skill in the art to replace the rubber pads as taught by Krogh with the pointed feed of Olson in order to provide an alternative support that is also suitable for supporting the spinner on the floor.
Regarding the limitation for the plurality of cutouts, note Figure 1 of Krogh showing the plurality of cutouts (7) that are visible to the user when the plurality of spikes (as provided by Olson) are inserted into the ground.
Regarding the limitation for the directional lines on the top surface of the rotating alignment component, Krogh lacks the teaching for his rotating component to comprise the directional lines as recited. Kouba reveals that it is known in the art of spinners comprising a rotating component to provide the component with a directional line on the top surface. Note Figure 1 and column 1, lines 60-66 of Kouba teaching a hair line (22) extending from the center to the pointed end (20) of the rotating component. It would have been obvious to one of ordinary skill in the art to provide the spinner of Krogh with a directional line on the top surface of the rotating component in order to emphasize or better indicate the location of the pointed end.

Regarding claim 3, note Figures 1, 2 and 6 of Krogh showing the base as a generally circular disk with cutouts.
Regarding claim 4, the combination of Krogh in view of Olson teaches four spikes for the spinner apparatus. It would have been obvious to one of ordinary skill in the art to provide only two spikes for the spinner apparatus of Krogh in order to reduce manufacturing costs by limiting the number of spikes for the spinner apparatus. It is noted that the particular number of spikes is considered to be obvious to one of ordinary skill in the art lacking a showing of criticality for the particular number by the demonstration of a new and unexpected result obtained therefrom.
Regarding claim 5, note Figure 3 of Krogh showing a further connection element (4) configured to engage the connection element (5) of the rotating component.
Regarding claim 6, note Figure 3 showing a circular hole through the base. Further, the pin (5) defines a finger that is configured to be inserted through the circular hole.  Note Figure 1 showing the ball marker as a circular disk.  The pin (5) of Krogh defines a finger that is inserted through the circular hole to allow the 360 degree rotation relative to the base.  Note Figure 3.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krogh (4,508,344) in view of Olson (2,487,363), Kouba (3,117,791) and Yang (5,351,967). Regarding claim 7, the combination of Krogh in view of Olson and Kouba lacks the teaching for the finger to comprise .
Claims 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Krogh (4,508,344) in view of Olson (2,487,363).  Regarding claim 12, Krogh discloses a spinner apparatus that is obviously capable of marking the location of a golf ball, the spinner apparatus comprises a base (8, 11) having a rotating component (3) that is obviously capable of being used for alignment purposes. The rotating component is shown with an elongated tail section (e.g., arrowhead) and a connection element (5) that connects the rotating components to the base of the ball marker component. Note Figure 3.
Regarding the limitation for the plurality of spikes, note Figure 3 and column 4, lines 7- 14 of Krogh teaching a plurality of rubber foot pads (10) for supporting the spinner apparatus.
However, the rubber foot pads do not comprise spikes as recited. Olson reveals that it is known in the art of game spinners to provide the base of the spinner with pointed feet (16). Note Figure 2. The pointed feet define spikes as recited that are obviously capable of penetrating a ground surface. It would have been obvious to one of ordinary skill in the art to replace the rubber pads as taught by Krogh with the pointed feed of Olson in order to provide an alternative support that is also suitable for supporting the spinner on the floor.

Regarding the limitation for the rotating alignment component to rotate 360 degrees in both clockwise and counterclockwise directions and the base being affixed to the ground, Krogh teaches a pin (5) connecting the rotating component to the base. This pin obviously permits 360 degree rotation in both clockwise and counterclockwise directions.  Further, the combination of Krogh in view of Kouba teaches a base affixed to the ground by spikes and therefore being non-rotational.  
Regarding claim 14, the combination of Krogh in view of Olson teaches four spikes for the spinner apparatus. It would have been obvious to one of ordinary skill in the art to provide only two spikes for the spinner apparatus of Krogh in order to reduce manufacturing costs by limiting the number of spikes for the spinner apparatus. It is noted that the particular number of spikes is considered to be obvious to one of ordinary skill in the art lacking a showing of criticality for the particular number by the demonstration of a new and unexpected result obtained therefrom.
Regarding claim 15, note Figure 3 of Krogh showing a further connection element (4) configured to engage the connection element (5) of the rotating component.
Regarding claim 16, note Figure 3 showing a circular hole through the base. Further, the pin (5) defines a finger that is configured to be inserted through the circular hole.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Krogh (4,508,344) in view of Olson (2,487,363) and Yang (5,351,967).  Regarding claim 17, the combination of Krogh in view of Olson lacks the teaching for the finger to comprise flexible segments with an .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Krogh (4,508,344) in view of Olson (2,487,363) and Sanderson (1,728,630).  Regarding claim 18, the combination of Krogh in view of Olson lacks the teaching the rotating component to comprise the circular front section with the connection element arranged thereon. Sanderson reveals that it is known in the art of spinner apparatus to provide the spinner with an elongated tail section and a circular front section with connection element extending through the base of the circular front section. Note Figure 1 of Sanderson. It would have been obvious to one of ordinary skill in the art to provide the rotating component of Krogh with the circular front section as taught by Sanderson in order to provide an alternative shape for the rotating component. It is noted that this modification is an obvious change in shape lacking a showing of significance for the claimed circular front section. Note MPEP 2144.04(1V)(B).
Allowable Subject Matter
Claims 8-11, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed October 16, 2021 have been fully considered but they are not persuasive.  It is noted that the amendments to claims 1 and 12 have overcome the reference to Freuler and thus, those rejections have been withdrawn.  
Regarding the rejections of claims 1 and 12 over the combination of Krogh in view of Olson and Kouba or Krogh in view of Olson alone, the applicant contends that the references are directed to non-analogous art as they are not directed to golf ball markers but instead teach spinner apparatuses. However, this argument is not persuasive as the combination teaches the recited structure of instant claims 1-6 and also the spinner apparatus of the combination is obviously capable of performing the recited function, namely the marking of a location of a golf ball. 
It is also noted that the applicant has not shown that the instant claims structurally distinguish themselves from the teachings of the prior art and in fact the only distinction lies in the intended use of the invention. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the spinner apparatus of the combination is obviously capable of performing the recited function, namely the marking of a location of a golf ball and thus, the combination renders the claimed invention obvious.
It is noted that the examiner’s Official Notice taken in the previous Office Actions has been taken to be admitted prior art because the applicant did not traverse the examiner's assertion.  Note MPEP 2144.03.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711